DETAILED ACTION
This action is responsive to the application No. 16/538,393 filed on August 12, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-10) in the reply filed on March 18, 2021 is acknowledged.

Claim Status
Claims 1-10 are currently pending and being considered in the Office Action. Claims 11-20 are withdrawn.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 7 is objected to because of the following informalities: 
In claim 7 line 2, it appears that Applicant intended for “the side wall” to be “a side wall.”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peng (U.S. Pub # 2019/0165258) of record (IDS).
Regarding independent Claim 1, Peng teaches a structure of a memory device, comprising: 
a substrate (Fig. 18: 110, paragraph [0010]), comprising a memory region (Fig. 18: CR, paragraph [0010]) and a logic region (Fig. 18: LR, paragraph [0010]); 
a barrier layer (Fig. 18: 120, paragraph [0011]), disposed on the substrate (110) and covering the memory region (CR) and the logic region (LR); 
a patterned inter-layer dielectric layer (Fig. 18: 140, paragraph [0011]), disposed on the barrier layer (120) only at the memory region (CR); 
a first via structure (Fig. 18: 150, paragraph [0014]), formed in the barrier layer (120) and the patterned inter-layer dielectric layer (140) at the memory region (CR); 
a memory cell structure (Fig. 18: 160’-210’, paragraphs [0028]-[0029]), disposed on the patterned inter-layer dielectric layer (140) at the memory region (CR), in contact with the first via structure (150); and 

Regarding Claim 2, Peng teaches the structure of the memory device according to claim 1, wherein the patterned inter-layer dielectric layer (140) being disposed on the barrier layer (120) only at the memory region (CR) is formed by removing a portion (see Figs. 9-10) of an initial inter-layer dielectric layer (140) of the patterned inter-layer dielectric layer (140) by lithography and etching processes (although the prior art teaches the process as claimed, the instant limitation, “removing… by lithography and etching processes” is considered a product-by-process limitation; the patentability of a product does not depend on its method of production; see MPEP § 2113) to expose the barrier layer (120) in the logic region (LR).
Regarding Claim 3, Peng teaches the structure of the memory device according to claim 1, wherein the substrate (110) comprises: 
a silicon substrate (not pictured; paragraph [0009]); 
a dielectric layer (Fig. 18: 112, paragraph [0010]), disposed on the silicon substrate ([0009]); and 
a contact structure (Fig. 18: 114, paragraph [0010]), disposed in the dielectric layer (112) and in contact with the bottom of the first via structure (150).
Regarding Claim 4, Peng teaches the structure of the memory device according to claim 2, wherein the barrier layer (120) is an oxygen-free dielectric material layer (paragraph [0011]: “etch stop layer 120 may be a silicon nitride layer or a silicon carbide layer”), and covers the contact structure (114).
Regarding Claim 5, Peng teaches the structure of the memory device according to claim 1, wherein the memory cell structure (160’-210’) is of a stack structure (160’-210’ is considered a stack), and comprises a memory material layer (180’) sandwiched between a lower electrode layer (160’) and an upper electrode layer (210’).
Regarding Claim 6, Peng teaches the structure of the memory device according to claim 5, wherein the memory cell structure (160’-210’) comprises a resistive memory cell structure, a phase change memory cell structure or a magnetoresistive memory cell structure (paragraphs [0018]-[0019]).
Regarding Claim 7, Peng teaches the structure of the memory device according to claim 5, further comprising a spacer wall (Fig. 18: 230, paragraph [0032]) on a side wall of the stack structure (160’-210’).
Regarding Claim 8, Peng teaches the structure of the memory device according to claim 5, further comprising: 
a dielectric layer (Fig. 18: 290, paragraph [0037]), covering the memory cell structure (160’-210’) at the memory region (CR); and 
a memory cell connection layer (Fig. 18: 300, paragraph [0047]), disposed in the dielectric layer (290), in contact with the memory cell structure (160’-210’).
Regarding Claim 9, Peng teaches the structure of the memory device according to claim 1, further comprising: 
a dielectric layer (Fig. 18: 250, paragraph [0040]), disposed on the barrier layer (120), wherein the interconnection structure (270) is formed in the dielectric layer (250); 
the interconnection structure (270) comprising: 
a second via structure (270 in Fig. 18: O3, paragraph [0042] and narrow portion of Fig. 18: O2, paragraph [0042]), disposed in the barrier layer (120) and the dielectric layer (250); and 
an interconnection layer (270 in wide portion of O2), disposed in the dielectric layer (250), in contact with the top of the second via structure (270 in narrow portion of O2).
Regarding Claim 10, Peng teaches the structure of the memory device according to claim 9, wherein the dielectric layer (250) comprises a material with an ultra-low dielectric constant (paragraph [0041]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Peng (U.S. Pub # 2019/0131524), Ku (U.S. Pub # 2020/0035908), and Chen (U.S. Pub # 2020/0127047) each disclose a structure of a memory device comprising a patterned inter-layer dielectric layer disposed on a barrier layer only at a memory region.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARDNER W. S. SWAN whose telephone number is (571)272-4311. The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/GARDNER W. S. SWAN/Examiner, Art Unit 2892